Opinion by
Me. Justice McGowan,
*604Action against defendant, a married woman, as acceptor of a bill of exchange. The complaint alleged that defendant, “by her husband, accepted the draft in writing.” Defendant demurred, upon1 the ground that the complaint did not state facts sufficient to constitute a cause of action. This demurrer was overruled by the Circuit Court (Wallace, J.,) and defendant appealed. Held—
1. A married woman can be sued on her own contracts.
2. That the authority to accept was substantially involved in *605the allegation of the fact of acceptance.'
Judgment affirmed.